       Case 2:21-cv-00088 Document 1 Filed 02/12/21 Page 1 of 4 PageID# 1




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF VIRGINIA
                              In Admiralty – Norfolk Division

IN THE MATTER OF THE COMPLAINT
OF ALPHA VESSELCO, LLC,                                      Civil Action No. 2:21-cv-00088
AS OWNER OF THE FISHING VESSEL
SMUGGLER’S POINT

                                COMPLAINT IN ADMIRALTY

       The Complaint of Alpha VesselCo, LLC, as owner of the commercial fishing vessel

SMUGGLER’S POINT (“the Vessel”), in an action for exoneration from or limitation of

liability, civil and maritime, who alleges upon information and belief as follows:

   1. This is a case of admiralty and maritime jurisdiction, within the meaning of Rule 9(h) of

the Federal Rules of Civil Procedure. Subject matter jurisdiction lies with this Court pursuant to

28 U.S.C. § 1333.

   2. Limitation Plaintiff, Alpha VesselCo, LLC, is a limited liability company existing under

the laws of Delaware, and it was at all material times the owner of the Vessel referred to in this

Complaint.

   3. The Vessel is a steel hull fishing vessel, 167 feet in length, built in 1943, Official No.

651567.

   4. The Vessel was at all material times and in all respects seaworthy and properly

maintained and in particular was seaworthy and in proper working condition on August 8, 2018.

   5. To the best of Limitation Plaintiff’s knowledge, information and belief, there are no

demands or unsatisfied liens against the Vessel which arose from the voyage at issue that

occurred on August 8, 2018. The Vessel has not been attached or arrested as the result of any

legal claim or proceeding under the general maritime law. To Limitation Plaintiff’s knowledge,

the only claims presently asserted against Limitation Plaintiff as a result of the Vessel’s voyage

                                                 1
       Case 2:21-cv-00088 Document 1 Filed 02/12/21 Page 2 of 4 PageID# 2




on August 8, 2018, is a complaint, demanding seven million U.S. dollars, filed in the Circuit

Court for the City of Norfolk for personal injuries allegedly suffered by Paul Somers, Jr. as the

result of an incident involving the SMUGGLER’S POINT in Reedville, Virginia. See Somers

Complaint, Exhibit A.

   6. Limitation Plaintiff denies that any negligence on its part or any unseaworthiness of the

Vessel caused or contributed in any way to the injuries sustained by Paul Somers.

   7. If any negligence occurred, which is denied, any damages or injuries which may have

resulted therefrom were not caused or contributed to by any fault, neglect, want of care, or

design on the part of Limitation Plaintiff, or any unseaworthiness of the Vessel.

   8. If any negligence occurred, which is denied, any losses, damages or injuries resulting or

occasioned therefrom were incurred without the privity or knowledge of Limitation Plaintiff.

   9. The voyage of the Vessel during which Paul Somers alleged injuries occurred,

commenced on or about August 7, 2018 and terminated on August 8, 2018, at Reedville,

Virginia, on navigable waters of the United States. As shown in the Condition and Value Survey

prepared by Carolina/Atlantic Marine Surveyors, attached as Exhibit B, the fair market value of

the Vessel at the end of the voyage did not exceed Three Hundred Thousand Dollars

($300,000.00). There Vessel was not damaged, lost, or abandoned, and were no pending freights

at the conclusion of the voyage. The potential claims for injuries which are or may be alleged to

have been occasioned by the events above-mentioned exceed the value of Plaintiff’s interest in

the Vessel at the end of the voyage above-described.

   10. Limitation Plaintiff claims exoneration from liability for any and all loss caused,

occasioned or incurred by the above-referenced alleged incident, and for any and all claims

arising therefrom.



                                                 2
       Case 2:21-cv-00088 Document 1 Filed 02/12/21 Page 3 of 4 PageID# 3




    11. Limitation Plaintiff claims the benefit of the Limitation of Liability Act of the United

States, 46 U.S.C. §§ 30501-30512, and claims exoneration from or limitation of liability for any

injuries, damage, or losses of whatever description arising from the alleged incident aforesaid.

Limitation Plaintiff desires to contest its liability and that of the Vessel in respect to any and all

claims and allege that it has valid defenses to any such claims on the facts and the law.

    WHEREFORE, Limitation Plaintiff prays that this Honorable Court will:

    1. Enter an Order directing the issuance of a monition against all persons, concerns, or firms

 claiming damages for any and all losses or damages occasioned or incurred by or in any way

 resulting from or otherwise arising out of the above-referenced alleged incident, or otherwise

 asserting any claim against Limitation Plaintiff or the Vessel with respect to which Limitation

 Plaintiff seeks exoneration from or limitation of liability herein, admonishing them to answer

 under oath the allegations of this Complaint and to file their respective claims with the Clerk of

 this Court to serve on, or mail copies thereof to, the attorney for Limitation Plaintiff herein

 named on or before the date to be specified in the monition, and to make due on or before the

 date to be specified in the monition, all as provided by law and by the Federal Rules of Civil

 Procedure and supplements thereto.

    2. Direct that notice of the monition, in the form and manner prescribed by Rule F(4) of the

 Supplemental Rules of Federal Civil Procedure for Admiralty or Maritime Claims and Asset

 Forfeiture Actions, be published in such newspaper or newspapers as the Court may specify or,

 as specified by the Rules, once a week for at least four (4) consecutive weeks before the date

 specified in the monition for filing claims herein.

    3. Issue an injunction restraining the commencement or further prosecution of any and all

 suits, actions and proceedings, which may have been commenced in any court whatsoever, to



                                                   3
      Case 2:21-cv-00088 Document 1 Filed 02/12/21 Page 4 of 4 PageID# 4




recover damages for any and all losses or damage occasioned or incurred by or in any way

resulting from the above-referenced casualty and loss or in any way consequent or arising from

the Vessel and restraining the commencement or prosecution thereafter or ay quit, action or

legal proceeding of any nature or description, except in this action, against Plaintiff or the

above-referenced Vessel in respect to any claim.

   4. Adjudge and decree that in this proceeding Limitation Plaintiff is not liable to any extent

upon any of the claims made or that may be made as described above; or, if Limitation Plaintiff

is found liable, then such liability is limited to the value of the Vessel as found at the time of the

above-referenced casualty, and a decree discharging Limitation Plaintiff of and from any and all

further liability.

   5. That the Court grant Limitation Plaintiff such other and further relief as may be just and

proper.

   Respectfully submitted February 12, 2021.

                                              ALPHA VESSELCO, LLC,


                                              By:      /s/ David N. Ventker
                                                       Of Counsel

                                                    David N. Ventker (VSB No. 29983)
                                                    Marissa M. Henderson (VSB No. 44156)
                                                    Ventker Henderson, PLLC
                                                    256 West Freemason Street
                                                    Norfolk, Virginia 23510
                                                    Telephone: 757.625.1192
                                                    Facsimile: 757.625.1475
                                                    dventker@ventkerlaw.com
                                                    mhenderson@ventkerlaw.com

                                                    Counsel for Alpha VesselCo, LLC




                                                  4
